FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SEAN HARTFIELD,                                  No. 16-35116

              Plaintiff-Appellant,               D.C. No. 3:16-cv-00068-ST

 v.
                                                 MEMORANDUM*
OREGON STATE BAR; DOES, 1-10,

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Sean Hartfield appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging a Fourteenth Amendment claim. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal of an action as barred by the statute of limitations. Lukovsky v. City &

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
County of San Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008). We affirm.

      The district court properly dismissed Hartfield’s action because it is barred

by the applicable statute of limitations. Although Hartfield maintains that he

should have been given leave to amend with regard to the statute of limitations

issue, he suggests no specific amendment that would have altered the accrual date

on which the district court relied. See Douglas v. Noelle, 567 F.3d 1103, 1109 (9th

Cir. 2009) (explaining that the statute of limitations for § 1983 actions is the state

law statute of limitations for personal injury actions, and that Oregon’s statute of

limitations for such actions is two years); Bagley v. CMC Real Estate Corp., 923

F.2d 758, 760 (9th Cir. 1991) (federal claim accrues when the plaintiff knows or

has reason to know of the injury); see also Levald, Inc. v. City of Palm Desert, 998

F.2d 680, 686-87 (9th Cir. 1993) (district courts may sua sponte consider the issue

of statute of limitations where defendant has not waived the defense and plaintiff

has been given a chance to address the issue).

      AFFIRMED.




                                           2                                     16-35116